605 F.2d 943
Charles W. WRIGHT, Jr., et al., Plaintiffs-Appellants,v.ALABAMA ARMY NATIONAL GUARD, a public agency, et al.,Defendants-Appellees.
No. 77-2682.
United States Court of Appeals,Fifth Circuit.
Nov. 1, 1979.

Appeal from the United States District Court for the Middle District of Alabama; Robert E. Varner, Chief Judge.
Frank W. Riggs, Montgomery, Ala., for plaintiffs-appellants.
Barry E. Teague, U. S. Atty., Kenneth E. Vines, Asst. U. S. Atty., Montgomery, Ala., for defendants-appellees.
Before AINSWORTH, VANCE and ANDERSON, Circuit Judges.
PER CURIAM:


1
Affirmed on the basis of the Order of District Judge R. E. Varner dated July 7, 1977, reported at 437 F. Supp. 54 (D.C.).


2
AFFIRMED.